Title: To George Washington from Major General Horatio Gates, 14 February 1778
From: Gates, Horatio
To: Washington, George



Sir
War Office [York, Pa.] Feby 14th 1778

Some new piece of Tyranny & Barbarity is constantly turning up on the part of the Enemy. The Board have received information of one in which they request your E[x]cellency’s assistance. A Colonel Daniel Heister Jr of this State an active good whig who in the association formerly existing here had a Regiment of Militia, applied to the former Board of War in the course of last June for Credentials & a Passport to go with a Flag to Halifax in search of a young man his Brother in Law one Hager who is possessed of a considerable fortune but went a Volunteer in the Maryland flying Camp and thr’o the cruelty of the Enemy at New York, he being made a Prisoner at Fort Washington, was induced to enlist among the new Levies and was sent to Halifax. Mr Heister obtained a flag from Genl Heath at Boston under the sanction whereof he went to Halifax where he was immediately seized as a Spy his papers and effects taken from him. This information was procured by the captain of the Vessel in which Heister went, & it is not known what became of him as he has never since been heard of. He has large property in this State & has left a distressed Family who have applied for his relief. I am therefore to request the favor of your Excellency to remonstrate with General Howe upon this conduct of the commanding officer at Halifax and endeavour to procure the return of Colonel Heister who made the unfortunate mistake of carrying too much money with him which is supposed to be one reason of his confinement and detention if not of his destruction as they charged him with a crime and then took every credential from him which could have evidenced his innocence. I have the honor to be your very obet Servt

Horatio Gates President



P.S. Would it not be proper to send a Copy of this letter to Genl Heath who gave the flag with your Excellency’s orders to send a Requisition by the first Flag to the commanding Officer at Hallifax.

